DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent September 7, 2021, claim(s) 1-10 and 11-22 is/are pending in this application; of these claim(s) 1, 17, 21, and 22 is/are in independent form.  Claim(s) 1-8, 10, 12-14, 18, and 20 is/are currently amended; claim(s) 9, 15, 16, and 19 is/are original; claim(s) 21 and 22 are new; claim(s) 11 is/are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on September 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,650,911, US Patent No. 10,311,967, US Patent No. 10,395,761, US Patent No. 10,580,517, any patent granted on Application Number 16/006,518, any patent granted on Application Number 16/006,593, any patent granted on Application Number 16/871,755, and any patent granted on Application Number 16/006,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 25 lines 20-23, filed September 7, 2021, with respect to claims 2, 5, and 8 have been fully considered and are persuasive.  The objection of claims 2, 5, and 8 has been withdrawn.
Applicant’s arguments, see page 25 lines 24 – page 27 line 9, filed September 7, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 112(b)-rejection of claims 1-20 has been withdrawn.
Applicant’s arguments, see page 27 line 10 –20, filed September 7, 2021, with respect to claims 1-10, 15, 16, and 18-20 have been fully considered and are persuasive.  The 101-rejection of claims 1-10, 15, 16, and 18-20 has been withdrawn. 
 Applicant’s arguments, see page 27 line 21 – page 28 line 26, filed September 7, 2021, with respect to claims 1-5 and 1-20 have been fully considered and are persuasive.  The 102-rejection of claims 1-5 and 1-20 has been withdrawn.
Note that Applicant arguments, see page 29 lines 2-8 mischaracterize the Examiner’s nonstatutory double patenting rejections as “provisional.”  In actuality, the rejections over references US 10,650,911 B2, US 10,311,967 B2, US 10,395,761 B1, and US 10,580,517 B2 were not provisional rejections because the references were patented cases.  Nevertheless, this issue is moot in view of Applicant’s Terminal Disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 24, 2021